Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 21 and 34 are objected to because of the following informalities:  one of the phrases “wherein the first indication information” should be removed.  “Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory obviousness double patenting as being unpatentable over claims 1-18 of US paten10834730. Please see the direct claim comparison below.  
	
Instant application, claim 1
US patent 10834730, claim 1
A transmission direction configuration method carried out by a terminal
device, comprising
A transmission direction configuration method carried out by a terminal device, comprising:

receiving an initial configuration information from a network device
wherein the first indication information indicates a configuration of uplink/downlink transmission directions
wherein the initial configuration information comprises a correspondence between at least one index value and at least one corresponding transmission directions configuration of an indexed list of transmission directions configurations
wherein information indicated by the first
indication information comprises a time duration and a time point, the time duration is longer than one period
wherein one of the transmission directions configurations describes types comprised in each period in a time duration that starts from a time point, wherein the time duration is equal to or larger than one period
determining base on the first indication information, uplink/downlink transmission
direction configuration in each period in the time duration which starts from the time point
determining, based on the initial configuration information, a first configuration of the transmission directions for the terminal device



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim 21-26, 28-31, 33-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liang (US20180270848).
Regarding claim 21, Liang discloses a transmission direction configuration method carried out by a terminal device, comprising:
receiving first indication information from a network device ([0210]-[0218] [0329]-[0344] figs. 6 and 18, steps 110 and  210, send first DCI related to uplink transmission; that is, the UE receives DCI related to uplink transmission information);
 wherein the first indication information; wherein the first indication information indicates a configuration of uplink/downlink transmission directions ([0210-18][0239][0329]-[0344] figs. 6, 9 and 18, steps 120 and 220, uplink and downlink transmission (direction) indication is sent to UE or the UE receives uplink and downlink transmission (direction) indication, the indication contains the correspondence between the second identification information and the configuration of the uplink and/or downlink transmission directions), wherein information indicated by the first indication information comprises a time duration and a time point, the time duration is longer than one period (fig. 17A; [0003][0210]-18][0239], figs. 6-9 and 18, includes an uplink transmission region arranged for uplink transmission (type) and a downlink transmission region (type) arranged for downlink reception; slot #1 and slot #0 are for uplink and downlink transmissions, respectively; transmission on a subframe n is scheduled (by the base station at subframe n-K), where the subframe is the time duration; K or n is the time point, and one subframe/time duration has two slots, one slot is one period, fig. 3); and 
(fig. 6, step 130, [0212][0239][0259], according to the received first DCI and the acquired uplink and downlink transmission region indication information, uplink transmission is performed in an uplink transmission region of a subframe n, and downlink reception is performed in a downlink transmission region of the subframe n).
Claims 34 and 40 are rejected same as claim 21.

Regarding claim 22, Liang discloses the method according to claim 21, wherein the configuration of uplink/downlink transmission directions is used to describe types and distribution of resource elements, wherein the resource element is a resource that is obtained through division based on a resource granularity, the resource granularity comprises a time domain granularity ([0003][0210]-[0218][0303][0329]-[0342], figs. 6-8 and 18, includes an uplink transmission region arranged for uplink transmission (type) and a downlink transmission region (type) arranged for downlink reception; N1 and N2 sub-subframes are for uplink and downlink transmissions, respectively, where resource granularity is time division with subframe, slots period), the time domain granularity comprises an orthogonal frequency division multiplexing, OFDM, symbol ([0008], figs. 2-3 and 14, subframe with OFDM symbols).  
	Claim 35 is rejected same as claim 22.

Regarding claim 23, Liang discloses the method according to claim 22, wherein the type of the resource element is an uplink resource element, a downlink resource element, or a [0003][0210]-[0218][0303][0329]-[0342], figs. 6-8 and 18, includes an uplink transmission region arranged for uplink transmission (type) and a downlink transmission region (type) arranged for downlink reception; [0270],  the subframe n further includes an uplink and downlink conversion region, fig. 4, guard period between UL and DL).
Claim 36 is rejected same as claim 23. It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options.	

Regarding claim 24, Liang discloses the method according to claim 23, wherein the switchable resource element between the downlink resource element and the uplink resource element is a gap ([0270],  the subframe n further includes an uplink and downlink conversion region, fig. 4, guard period between UL and DL).
Claim 37 is rejected same as claim 24.

Regarding claim 25, Liang discloses the method according to claim 23, wherein the switchable resource element between the downlink resource element and the uplink resource element is a flexible resource element between the downlink resource element and the uplink resource element ([0295], an uplink transmission region and downlink transmission region in the GP may be dynamically indicated by physical DCI or flexible).
Claim 38 is rejected same as claim 25.

Regarding claim 26, Liang discloses the method according to claim 21, wherein the method comprises: receiving initial configuration information from the network device, wherein the initial configuration information comprises at least one configurations of uplink/downlink transmission directions ([0210-18][0239][0329]-[0344] figs. 6, 9 and 18, steps 120 and 220, uplink and downlink transmission (direction) indication is sent to UE or the UE receives uplink and downlink transmission (direction) indication, the indication contains the correspondence between the second identification information and the configuration of the uplink and/or downlink transmission directions).
Claim 39 is rejected same as claim 26.

Regarding claim 28, Liang discloses the method according to claim 21, wherein the configuration is used to describe types, a number, and distribution of resource elements comprised in a current period or in a kth period after a current period, wherein k is a positive integer ([0003][0210]-[0218][0303][0329]-[0342], figs. 6-8 and 18, includes an uplink transmission region arranged for uplink transmission (type) and a downlink transmission region (type) arranged for downlink reception; N1 and N2 sub-subframes are for uplink and downlink transmissions, respectively; sending the scheduling (transmission on subframe n) at n-k, that is, the distribution of the resource elements in a kth period after the current period). It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options.	

Regarding claim 29, Liang discloses the method according to claim 21, wherein the method further comprises: receiving an indication of the period from the network device through ([0334], information of the uplink transmission region is sent through high layer signaling). 

Regarding claim 30, Liang discloses the method according to claim 21, wherein the configuration of uplink/downlink transmission directions specify a set of transmission directions for symbols ([0235][0296], where the uplink transmission region occupies last OFDM symbols of the subframe predetermined with the base station; uplink transmission regions and downlink transmission regions in the other symbols may be fixed).

Regarding claim 31, Liang discloses the method according to claim 21, wherein the first indication information is received from the network device through a downlink control channel, PDCCH fig. 6, [0224], the related information of the uplink transmission region is sent in a PDCCH).

Regarding claim 33, Liang discloses the method according to claim 21, the period is configured in a semi-static manner or in a radio resource control (RRC) signaling RRC signaling manner ([0313], semi-statically configured sub-frame indication).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 27, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Anderson (US20130163532).
Regarding claim 27, Liang discloses the method according to claim 26, 
Liang only implicitly discloses wherein initial configuration information is received from the network device through a radio resource control, RRC, signaling ([0334], configuration information is received from the base station through high layer signaling, which may include RRC signaling). Although as examiner pointed out this is implied in Liang, it is not specifically disclosed. However, this feature would have been obvious as shown by Anderson.	 To further clarify this, Anderson explicitly discloses wherein initial configuration information is received from the network device through a radio resource control, RRC, signaling (Anderson, [0399][0400-408], resource information may be made available by the base station using RRC).
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Liang with the teachings given by Anderson. The motivation for doing so would have been to efficiently share scheduling information with UEs to cope with the changing behavior and requirements of modern mobile devices (Anderson, [0003]).

Regarding claim 32, Liang discloses the method according to claim 31, 
Liang only implicitly discloses wherein the first indication information is received from the network device through a group common PDCCH ([0224], the related information of the (Anderson, [0399][0400-411], resource information may be made available by the base station using PDCCH signaling addressed to the UEs in a common group).
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Liang with the teachings given by Anderson. The motivation for doing so would have been to efficiently share scheduling information with UEs to cope with the changing behavior and requirements of modern mobile devices (Anderson, [0003]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474